


Use these links to rapidly review the document
TABLE OF CONTENTS





Exhibit 10.31


EXPLANATORY NOTE


This Exhibit 10.31 was originally filed as Exhibit 10.2 to the Quarterly Report
on Form 10-Q of EchoStar for the quarter ended September 30, 2009, Commission
File No.001-33807. We are re-filing this Exhibit 10.31 in response to comments
we received from the Securities and Exchange Commission on a confidential
treatment request we made for certain portions of this Exhibit in our original
filing.

ECHOSTAR CORPORATION

- and -

DISH NETWORK L.L.C.

--------------------------------------------------------------------------------


NIMIQ 5 WHOLE RF CHANNEL SERVICE AGREEMENT

--------------------------------------------------------------------------------


Dated as of September 15, 2009

--------------------------------------------------------------------------------






Nimiq 5 Whole RF Channel Service Agreement


TABLE OF CONTENTS




Article 1.0

 

Definitions

    1  

Article 2.0

 

Service Commitment

   
5  

Article 3.0

 

Representations and Warranties

   
7  

Article 4.0

 

Additional Covenants and Termination

   
8  

Article 5.0

 

Interim Satellite Programs

   
10  

Article 6.0

 

Frequency Coordination and Satellite Configuration

   
11  

Article 7.0

 

Intentionally Omitted

   
12  

Article 8.0

 

Miscellaneous

   
13  

SCHEDULES:

           

Schedule 1

 

Terms and Conditions for Full Period Whole RF Channel Service on the Nimiq 5
Satellite

   
17  

Schedule 2

 

Performance Specifications

   
26  

Schedule 3

 

Availability of *** RF Channels

   
27  

Schedule 4

 

[Reserved]

   
28  

Schedule 5

 

[Reserved]

   
29  

Schedule 6

 

Access Requirements

   
30  

Schedule 7

 

DISH-Telesat Letter

   
31  

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

i

--------------------------------------------------------------------------------






NIMIQ 5 WHOLE RF CHANNEL SERVICE AGREEMENT


This whole RF channel service agreement is made as of September 15, 2009, by and
between ECHOSTAR CORPORATION, a Nevada corporation with offices located at 100
Inverness Terrace East, Englewood, CO 80112, in the United States of America
(hereinafter collectively referred to with its permitted assigns and successors
in interest as "EchoStar") and DISH Network L.L.C., a Colorado limited liability
company with offices located at 9601 South Meridian Boulevard, Englewood, CO
80112 (hereinafter collectively referred to with its permitted assigns and
successors in interest as "Customer"), and shall become effective upon the
Effective Date (as such term is defined in the Telesat Agreement; such date
shall also be referred to as the "Effective Date" for purposes of this
Agreement).

WHEREAS Customer has agreed to subscribe for, and EchoStar has agreed to furnish
to Customer, certain RF channel services operating on the 17/12 GHz Frequency
Band on the Nimiq 5 Satellite at the rates and subject to the other terms and
conditions specified herein.

NOW THEREFORE in consideration of the mutual agreements contained in this
Agreement and other good and valuable consideration (the receipt and adequacy of
which are hereby acknowledged), the Parties agree as follows:


ARTICLE 1.0—DEFINITIONS


1.1As used in this Agreement and the recitals hereto, the following terms shall
have the following meanings:

"4.5 Underutilization Circumstance" shall have the meaning ascribed to that term
in Section 4.5(a).

"Agreement" means this whole RF channel service agreement and all schedules,
appendices and instruments in amendment of it; "hereof", "hereto", "herein" and
"hereunder" and similar expressions mean and refer to this Agreement and not to
any particular Article or Section; "Article" or "Section" of this Agreement
followed by a number means and refers to the specified Article or Section of
this Agreement.

"Authorization" means any authorization, order, permit, approval, forbearance
decision, grant, licence, consent, right, franchise, privilege or certificate of
any Governmental Entity of competent jurisdiction, whether or not having the
force of law.

***

"BSS" means the 17/12 GHz frequency band.

"Canadian Authorizations" means all Authorizations of Canadian Governmental
Entities and/or Canadian Persons, including without limitation the DBS Slot
License, the Radio Authorization and any and all other Canadian notifications,
licenses, permits, authorizations, approvals and consents now or hereafter
required (a) for EchoStar to provide the Customer RF Channel Services to
Customer under the terms and conditions of this Agreement, and (b) to the extent
required under Canadian law, for Customer to (i) uplink from the United States
to, and downlink into the United States from, the Nimiq 5 Satellite at the
Orbital Position, and (ii) use the Customer RF Channel Services for the Intended
Purpose. "Canadian Authorizations" specifically do not include any United States
Authorizations ***, but shall include any and all Authorizations (including
without limitation Authorizations of the International Telecommunication Union
but excluding United States Authorizations) to the extent required to obtain or
maintain a Canadian Authorization.

"Customer" shall have the meaning ascribed to that term in the introductory
paragraph of this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------



"Customer RF Channel Service(s)" shall have the meaning ascribed to that term in
Section 2.1(a).

"DBS Slot License" means the Approval in Principle granted on 17 December 2003
(as amended on 28 December 2006) by Industry Canada pursuant to the
Radiocommunication Act (Canada) and any Radio Authorizations associated
therewith which authorize Telesat to operate a direct broadcast satellite at the
Orbital Position.

"Decommissioned" means the permanent removal from service of a satellite.

"DISH" means Dish Network Corporation.

"DISH-Telesat Letter" means that certain letter by and between DISH and Telesat
regarding the Nimiq 5 Whole RF Channel Service Agreement, dated September 15,
2009, attached hereto as Schedule 7.

"EchoStar 4.5 Offer" shall have the meaning ascribed to that term in
Section 4.5(a).

"EchoStar 4.5 Replacement Satellite" shall have the meaning ascribed to that
term in Section 4.5(a).

"EchoStar 4.5 Replacement Services" shall have the meaning ascribed to that term
in Section 4.5(a).

"EchoStar 4.6 Offer" shall have the meaning ascribed to that term in
Section 4.6.

"Effective Date" shall have the meaning ascribed to that term in the
introductory paragraph of this Agreement.

"EOL" means the permanent removal from service of the Nimiq 5 Satellite.

***

"Extended Term" shall have the meaning ascribed to that term in Section 2.2(a).

"FCC" means the United States Federal Communications Commission and any
successor agency thereto.

"FCC Approval" means the FCC Authorization required for Customer to (a) uplink
from the United States to, and downlink into the United States from, the Nimiq 5
Satellite at the Orbital Position, and (b) use the Nimiq 5 Satellite for the
Intended Purpose, ***

***

"Full Term" shall have the meaning ascribed to that term in Section 2.2(a).

"Governmental Entity" means any (i) multinational, federal, provincial, state,
municipal, local or other government, governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign; (ii) any subdivision, agent, commission, board, or authority of any of
the foregoing; or (iii) any quasi-governmental or private body validly
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing, in each case in the proper exercise of its
governmental authority.

"Initial Term" shall have the meaning ascribed to that term in Section 2.2(a).

"Interim Satellite Rights" shall have the meaning ascribed to that term in
Section 5.1.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

2

--------------------------------------------------------------------------------



"Intended Purpose" means the use of the Nimiq 5 Satellite at the Orbital
Position to provide ***

***

"LIBOR" means the interest rate per annum, for three month deposits of United
States Dollars made to prime banks in the London interbank market calculated on
the basis of the actual number of days elapsed divided by 360. For greater
certainty, the LIBOR rate on a given date will be established by reference to
the British Bankers Association web page (http://bankfacts.org.uk/public/libor),
providing information on historical LIBOR rates or such other web page as may
replace it from time to time.

"Nimiq 5 Satellite" means the communications satellite that includes a BSS-band
communications payload, presently designated as "Nimiq 5", ***

***

"Orbital Position" means the 72.7° West Longitude orbital position.

"Parties" means EchoStar, Customer and any other person who may become party to
this Agreement and "Party" means any one of them.

***

"Performance Specifications" means the performance specifications for the BSS
payload set forth in Schedule 2.

"Person" means an individual, partnership, limited liability company,
corporation, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity and pronouns have similarly
extended meaning.

"Prior Nimiq 5 Agreement" means that certain Nimiq 5 Transponder Service
Agreement by and between the Parties, dated as of March 11, 2008.

"Radio Authorization" means the authorization of the Minister of Industry
(Canada) pursuant to the Radiocommunication Act (Canada) required to operate the
Nimiq 5 Satellite at the Orbital Position, which authorization does not contain
any conditions, restrictions or limitations that would prevent Customer from
using the Nimiq 5 Satellite for the Intended Purpose.

"Reduction Notice" shall have the meaning ascribed to that term in
Section 2.1(b).

"Satellite Failure" means the total destruction, failure or loss of the Nimiq 5
Satellite during the Term hereof, ***

"Satellite Manufacturer" means Space Systems/Loral, Inc.

"Satellite Service Commencement Date" means the date on which EchoStar provides
notice in writing to Customer that Telesat has conducted an acceptance
inspection of the Nimiq 5 Satellite ***

"Service Commencement Date" shall have the meaning ascribed to that term in
Section 2.1(a).

"Telesat" means Telesat Canada, a corporation continued and existing under the
laws of Canada.

"Telesat Agreement" means that certain Nimiq 5 Whole RF Channel Service
Agreement by and between EchoStar and Telesat, dated as of September 15, 2009.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

3

--------------------------------------------------------------------------------



"Term" shall have the meaning ascribed to that term in Section 2.2(a).

"Terms and Conditions" means the Terms and Conditions for Full Period Whole RF
Channel Service on the Nimiq 5 Satellite set forth in Schedule 1.

"United States Authorizations" means all Authorizations, including without
limitation FCC Approval, now or hereafter required from United States
Governmental Entities for Customer to (a) uplink from the United States to, and
downlink into the United States from, the Nimiq 5 Satellite at the Orbital
Position, and (b) use the Nimiq 5 Satellite for the Intended Purpose, ***

1.2Capitalized terms used in this Agreement and not otherwise defined in this
Agreement have the same meanings as in the Terms and Conditions.

1.3Gender and Number.    Any reference in this Agreement to gender shall include
all genders, and words importing the singular number only shall include the
plural and vice versa.

1.4Entire Agreement.    From and after the Effective Date, this Agreement,
including Schedules 1, 2, 3, 4, 5, 6 and 7 attached hereto, and the agreements
referred to herein or delivered pursuant hereto (including without limitation
***) supersedes all prior agreements, term sheets, letters of intent,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof, including without limitation
the Prior Nimiq 5 Agreement; provided, however, for the avoidance of doubt the
confidentiality provisions, including restrictions on the use of proprietary
information (and associated remedy provisions) contained in any such prior
agreements, term sheets, letters of intent, understandings, negotiations and
discussions shall survive in accordance with their terms. There are no
representations, warranties, conditions or other agreements, express or implied,
statutory or otherwise, between the Parties in connection with the subject
matter of this Agreement, except as specifically set forth in this Agreement and
the agreements referred to herein or delivered pursuant hereto. For the
avoidance of doubt, nothing set forth herein shall limit the effectiveness of
the DISH-Telesat Letter.

1.5Amendments.    This Agreement may only be amended, modified or supplemented
by a written agreement signed by each of the Parties.

1.6Incorporation of Schedules.    The schedules attached hereto shall for all
purposes hereof form an integral part of this Agreement and are hereby
incorporated by reference in their entirety.

1.7Currency.    All dollar amounts referred to in this Agreement are expressed
in the currency of the United States of America.

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

4

--------------------------------------------------------------------------------




ARTICLE 2.0—SERVICE COMMITMENT


2.1Service Commitment on Nimiq 5 Satellite

(a)Customer hereby agrees to subscribe for, and EchoStar hereby agrees to
furnish to Customer, subject to the terms and conditions of this Agreement
including, but not limited to, Section 2.1(b), thirty-two (32) *** Channel
Services operating on the 17/12 GHz Frequency Band *** on the Nimiq 5 Satellite
(hereinafter referred to individually as a "Customer RF Channel Service" and
collectively as the "Customer RF Channel Services") commencing as follows:

***

The date of commencement for each Customer RF Channel Service (as set forth
above) is referred to herein as the "Service Commencement Date" for such
Customer RF Channel Service.

***

2.2Term, Satellite Service Commencement Date

(a)Unless terminated earlier as provided herein and subject to certain
situations under the Telesat Agreement in which EchoStar (and therefore
Customer) is required to cease using capacity on the Nimiq 5 Satellite, the term
of this Agreement shall commence upon the Effective Date and shall expire on the
date which is ten (10) years following the Satellite Service Commencement Date
(the "Initial Term"). The Initial Term may be extended at Customer's sole option
for successive one-year periods (or a portion thereof in the case of the final
extension) (each an "Extended Term") through EOL, unless earlier terminated in
accordance with the terms hereof and subject to certain situations under the
Telesat Agreement in which EchoStar (and therefore Customer) is required to
cease using capacity on the Nimiq 5 Satellite, upon written notice to EchoStar
provided at least one hundred twenty (120) days prior to the end of the Initial
Term and/or the then-current Extended Term (the Initial Term, plus any such
Extended Terms, the "Term"). The term of this Agreement with respect to all
matters other than the Customer RF Channel Service(s) shall commence upon the
Effective Date hereof and shall continue in full force and effect until the
expiration or termination of all of EchoStar's rights under the Telesat
Agreement to *** (the "Full Term").

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

5

--------------------------------------------------------------------------------



(b)EchoStar shall use commercially reasonable efforts to give Customer prior
written notice of the Satellite Service Commencement Date and each Service
Commencement Date and, to the extent the predicted date changes, promptly
apprise Customer of any such change. If EchoStar fails to give Customer written
notice of the Satellite Service Commencement Date and/or any Service
Commencement Date prior to the Satellite Service Commencement Date and/or such
Service Commencement Date, Customer shall not be required to commence payment
for the Customer RF Channel Service(s) on which Service is to commence on the
Satellite Service Commencement Date or such Service Commencement Date until the
earlier of ***. EchoStar shall promptly, and in no event later than *** after
EchoStar's actual knowledge of the applicable change or development, advise
Customer of any changes and other developments relating to the operation and
performance of the Nimiq 5 Satellite which *** could be expected to result in
the Customer RF Channel Services not meeting the Performance Specifications.
Notwithstanding the aforesaid, (i) all confidentiality requirements imposed by
the satellite manufacturer and/or launch provider; and (ii) requirements imposed
by an applicable Governmental Entity, including but not limited to requirements
imposed by the United States Department of State, shall be complied with by
Customer prior to delivery of any of the above information ***



2.3Monthly Rate

(a)Subject to Section 2.2(b) above, Customer shall pay, and there shall become
due and payable, a monthly rate of *** for each Customer RF Channel Service
furnished during the period commencing on and from the applicable Service
Commencement Date until the date of the expiry of the Term.

(b)Applicable Regulatory Fees in respect of the Customer RF Channel Service(s)
as specified in Section C.5 of Schedule 1 shall be ***

2.4[Reserved]

2.5Terms and Conditions

The furnishing of the Customer RF Channel Services by EchoStar shall be subject
to the Terms and Conditions which the Parties hereby agree are incorporated by
reference as Schedule 1 in this Agreement and constitute an integral part of
this Agreement.

2.6Prior Nimiq 5 Transponder Service Agreement

The Parties acknowledge and agree that this Agreement will replace the Prior
Nimiq 5 Agreement.

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

6

--------------------------------------------------------------------------------




ARTICLE 3.0—REPRESENTATIONS AND WARRANTIES


3.1Mutual Representations and Warranties

Each Party represents and warrants to the other Party as follows and
acknowledges and confirms that the other Party is relying thereon without
independent inquiry in entering into this Agreement:

(a)Organization and Qualification.    It is an entity duly incorporated,
organized, continued or amalgamated, and validly existing and in good standing
under the laws of the jurisdiction of its incorporation, organization,
continuance or amalgamation, as the case may be, and is duly qualified, licensed
or registered to carry on business under the laws applicable to it in all
jurisdictions in which the nature of its assets or business as currently
conducted makes such qualification necessary or where the failure to be so
qualified would have a material adverse effect on its ability to perform its
obligations hereunder.

(b)Corporate Power.    It has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its respective obligations
hereunder, to own its properties and to carry on its business as now conducted
and to consummate the transactions contemplated hereby.

(c)Authorizations, etc.    The execution and delivery by it of this Agreement
and the performance of its respective obligations hereunder, and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all requisite corporate action.

(d)Execution and Binding Obligation.    This Agreement has been duly executed
and delivered by it and constitutes legal, valid and binding obligations of it,
enforceable against it in accordance with its terms, except insofar as
enforceability may be affected by applicable Laws relating to bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect affecting creditors' rights generally or by principles governing the
availability of equitable remedies.

(e)No Breach or Violation.    The execution and delivery of this Agreement and
performance of its respective obligations under this Agreement and compliance
with the terms, conditions and provisions hereof will not conflict with or
result in a breach of any of the terms, conditions or provisions of (i) its
organizational or constating documents or by-laws; (ii) any applicable Law;
(iii) any contractual restriction binding on it or affecting it or its
properties (without regard to requirements of notice, passage of time or
elections of any Person); or (iv) any judgement, injunction, determination or
award which is binding on it. It has not retained or authorized anyone to
represent it as a broker or finder in connection with this Agreement. In
connection with its performance under this Agreement, it shall comply in all
material respects with all applicable laws, regulations, or orders of any
Governmental Entity.

(f)Legal Proceedings.    There is no judgement or order outstanding, or any
action, suit, complaint, proceeding or investigation by or before any
Governmental Entity or any arbitrator pending, or to the best of its knowledge,
threatened, which, if adversely determined, would be reasonably expected to have
a material adverse effect on its ability to consummate the transactions
contemplated hereby or perform its obligations hereunder.

--------------------------------------------------------------------------------


7

--------------------------------------------------------------------------------






ARTICLE 4.0—ADDITIONAL COVENANTS AND TERMINATION


4.1Use of the Nimiq 5 Satellite for the Intended Purpose

(a)EchoStar agrees, ***, to use commercially reasonable efforts to cause Telesat
to obtain and maintain all Canadian Authorizations, including without limitation
the DBS Slot License and the Radio Authorization; provided that with respect to
Canadian Authorizations which are to be obtained and/or maintained by Canadian
Governmental Entities, EchoStar shall use commercially reasonable efforts to
cause Telesat to support such Canadian Governmental Entities in obtaining and
maintaining such Canadian Authorizations; further provided that, if following
the Effective Date of this Agreement additional Canadian Authorization(s) is
required solely due to an Authorization or other requirement of *** the Parties
shall cooperate and shall use *** shall not be construed to include actions that
would have a material negative effect on a Party's (or Telesat's, as applicable)
business as determined by ***

(b)EchoStar agrees, *** In accordance with requests made and instructions given
by EchoStar, Customer shall use commercially reasonable efforts to support, ***,
the efforts of EchoStar to obtain and maintain all United States Authorizations.

(c)Customer's use of the Customer RF Channel Services and/or the *** to provide
services outside of the United States (and thereby beyond the Intended Purpose
herein stated) shall be permitted ***. In accordance with requests made and
instructions given by Customer, EchoStar shall use commercially reasonable
efforts to support (and to cause Telesat to support), ***, Customer's efforts to
obtain and maintain such Authorizations as may be required for Customer's
expanded use. ***

***

4.2Termination

This Agreement may be terminated and the transactions contemplated by this
Agreement may be abandoned:

(a)at the option of Customer within ***

(b)at the option of Customer, if at any time following the Effective Date of
this Agreement ***



4.3Liabilities in Event of Termination

(a)Subject to Section 4.3(b) and except as expressly set forth to the contrary
herein, the termination or expiration of this Agreement will in no way limit any
obligation or liability of either Party based on or arising from a breach or
default by such Party with respect to any of its representations or warranties
contained in this Agreement, or with respect to any of its covenants or
agreements contained in this Agreement which by their terms were to be performed
prior to the date of termination or expiration, nor shall any such termination
or expiration release either Party from any liabilities or obligations under
this Agreement, including without limitation any liabilities or obligations
under Section E, Section G.3(d), Section I.5 or Section J of Schedule 1.

(b)Upon the termination of this Agreement pursuant to Section 4.2, the Parties
shall have no further obligations or liabilities to each other hereunder or in
respect to the transactions contemplated hereby.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

8

--------------------------------------------------------------------------------



4.4General Rights and Remedies

Subject to the exclusions and limitations of liability in the Terms and
Conditions, in the event any representation or warranty of any Party contained
in this Agreement shall prove to have been incorrect in any material respect
when made or deemed to have been made or if any Party fails to perform, observe
or comply with any of its covenants or agreements contained in this Agreement,
the other Party will be entitled to whatever rights or remedies are available at
law or in equity.

4.5Undertakings With Respect to the Customer RF Channel Services in the Event of
Certain Underutilization Circumstances

(a)In the event that, after the Satellite Service Commencement Date, Telesat is
receiving monthly fees *** for less than *** RF Channels on the Nimiq 5
Satellite in aggregate *** then Telesat may, subject to the provisions of the
Telesat Agreement, at any time thereafter offer (the "EchoStar 4.5 Offer") to
enter into an agreement with EchoStar for the procurement of thirty-two whole RF
channel services with CONUS coverage (the "EchoStar 4.5 Replacement Services")
on a replacement satellite at the Orbital Position (the "EchoStar 4.5
Replacement Satellite"). EchoStar shall provide the terms and conditions of the
EchoStar 4.5 Offer to Customer within *** of receipt of the EchoStar 4.5 Offer
by EchoStar. Upon written request of Customer received by EchoStar no later than
*** following EchoStar's receipt of the EchoStar 4.5 Offer, EchoStar shall
accept the EchoStar 4.5 Offer by giving written notice of acceptance to Telesat.
Upon acceptance of the EchoStar 4.5 Offer, EchoStar and Customer shall
automatically be deemed to have entered into an agreement for the provision by
EchoStar to Customer of the EchoStar 4.5 Replacement Services on the EchoStar
4.5 Replacement Satellite at pricing to Customer that shall be determined ***
and otherwise on terms and conditions substantially similar to the terms and
conditions of this Agreement. In the event that Customer fails to timely request
that EchoStar accept an EchoStar 4.5 Offer, then ***

(b)If Customer does not timely accept a EchoStar 4.5 Offer, ***

4.6Replacement Services

Upon the earliest to occur of: (i) the Nimiq 5 Satellite experiences a launch
failure; (ii) the Nimiq 5 Satellite becomes a total loss or experiences a total
failure in-orbit or there is a Satellite Failure; (iii) *** of the Satellite
Service Commencement Date; or (iv) transfer of title to the Nimiq 5 Satellite
***, Telesat shall offer to enter into an agreement with EchoStar for the
procurement of thirty-two (32) whole RF channel services with CONUS coverage on
a replacement satellite at the Orbital Position (the "EchoStar 4.6 Offer").
EchoStar shall provide the terms and conditions of the EchoStar 4.6 Offer to
Customer *** of receipt of the EchoStar 4.6 Offer by EchoStar. Upon written
request of Customer received by EchoStar *** following EchoStar's receipt of the
EchoStar 4.6 Offer, EchoStar shall accept the EchoStar 4.6 Offer by giving
written notice of acceptance to Telesat. Upon acceptance of the EchoStar 4.6
Offer, EchoStar and Customer shall automatically be deemed to have entered into
an agreement for the provision by EchoStar to Customer of thirty-two (32) whole
RF channel services with CONUS coverage on a replacement satellite at the
Orbital Position at pricing to Customer that shall be determined *** and
otherwise on terms and conditions substantially similar to the terms and
conditions of this Agreement. In the event that Customer fails to timely request
that EchoStar accept an EchoStar 4.6 Offer, then *** 

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

9

--------------------------------------------------------------------------------




ARTICLE 5.0—INTERIM SATELLITE PROGRAMS


        ***

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

10

--------------------------------------------------------------------------------




ARTICLE 6.0—FREQUENCY COORDINATION AND SATELLITE CONFIGURATION


6.1The Parties acknowledge and agree that the Nimiq 5 Satellite will be operated
consistent with the ***. The Parties further agree that, notwithstanding
anything to the contrary set forth herein, EchoStar shall ***. For the avoidance
of doubt, Customer must operate within the existing Frequency Coordination
Limits, and Customer shall pay for the Customer RF Channel Services under this
Agreement, as if the Nimiq 5 Satellite fully meets the Performance
Specifications ***, if the sole reason that it is not meeting such Performance
Specifications is due to the Nimiq 5 Satellite being operated in accordance with
the existing Frequency Coordination Limits.

EchoStar agrees to use commercially reasonable efforts to cause Telesat to
coordinate the Orbital Position with other operators and administrations in
accordance with written instructions provided by Customer at any time and from
time to time. Furthermore, EchoStar shall, provided that it would be consistent
with the health, safety, and performance of the Nimiq 5 Satellite, cause Telesat
to configure the Nimiq 5 Satellite in accordance with written instructions
received from Customer at any time and from time to time.

Nothing herein shall be deemed to require EchoStar or Telesat to accept
concessions in connection with any coordination activities contemplated herein
*** acting in a commercially reasonable manner, nor shall EchoStar or Telesat
have *** if any such coordination cannot be achieved. Notwithstanding the
immediately preceding sentence, each Party acknowledges and agrees that the
other Party shall be entitled to specific performance of the first Party's
obligations under this Section.

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

11

--------------------------------------------------------------------------------




ARTICLE 7.0.—INTENTIONALLY OMITTED


        

--------------------------------------------------------------------------------


12

--------------------------------------------------------------------------------





ARTICLE 8.0—MISCELLANEOUS


8.1Parties Obligated and Benefited

This Agreement will be binding upon the Parties and their respective permitted
assigns and successors in interest and will inure solely to the benefit of the
Parties and their respective permitted assigns and successors in interest. ***
Other than as expressly set forth in the prior sentence, no other Person will be
entitled to any of the benefits conferred by this Agreement or to rely on the
provisions hereof in any action, suit, proceeding, hearing or other forum.
Neither Party shall be permitted to assign any of its rights under this
Agreement or delegate any of its duties or obligations under this Agreement
without the prior written consent of the other Party, provided that either Party
may, without the consent of the other Party, assign its rights and obligations
hereunder to:

(a)any Affiliate; or

(b)any successor Person in connection with any merger or reorganization of its
business; or

(c)the *** in the Nimiq 5 Satellite and the RF Channels upon the occurrence of
***



8.2Notices

Any notice required or permitted to be given hereunder shall be in writing and
shall be sent by facsimile transmission, or by first class certified mail,
postage prepaid, or by overnight courier service, charges prepaid, to the party
to be notified, addressed to such party at the address set forth below, or sent
by facsimile to the fax number set forth below, or such other address or fax
number as such party may have substituted by written notice to the other party.
The sending of such notice with confirmation of receipt thereof (in the case of
facsimile transmission) or receipt of such notice (in the case of delivery by
mail or by overnight courier service) shall constitute the giving thereof.

If directed to Customer:

Attn: Office of the President
DISH Network L.L.C.
9601 South Meridian Blvd.
Englewood, Colorado 80112
***

cc: Office of the General Counsel
***
(same address as above)

If directed to EchoStar:

EchoStar Corporation
100 Inverness Terrace East
Englewood, Colorado 80112
***

Attention: Senior VP Space Programs and Operations

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

13

--------------------------------------------------------------------------------



With copy to
EchoStar Corporation
9601 S. Meridian Blvd.
Englewood, Colorado 80112
***
Attention: General Counsel

8.3Expenses

Except as otherwise expressly provided herein, all costs and expenses ***
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by ***

8.4Non-Merger

Except as otherwise expressly provided in this Agreement, the covenants,
representations and warranties of the Parties contained in this Agreement shall
not merge on and shall survive the Satellite Service Commencement Date and,
notwithstanding any investigation made by or on behalf of either Party, shall
continue in full force and effect throughout the Term.

8.5Choice of Law; Consent to Jurisdiction

This Agreement shall be governed in all respects by the laws of the State of
Colorado (without giving any effect to the conflict of laws provisions thereof),
as such laws are applied to agreements between Colorado residents entered into
and to be performed entirely within Colorado. The federal and state courts in
the State of Colorado shall have exclusive jurisdiction to hear and determine
any and all claims, disputes, actions and suits that may arise under or out of
this Agreement. The parties hereby agree and voluntarily consent to the personal
jurisdiction of, and waive any objection to venue in, such courts for such
purposes and agree to accept service of process outside the State of Colorado in
any matter to be submitted to any such court pursuant hereto.

8.6U.S. Export Control

The Parties agree and acknowledge that in connection with their respective
obligations under this Agreement, they shall at all times comply with the laws,
rules and regulations of the United States regarding export restrictions,
including, without limitation, the International Traffic in Arms Regulations, 22
CFR §§ 120-130. This Section shall survive the expiration or termination of this
Agreement.

8.7Injunctive Relief

Notwithstanding anything to the contrary set forth herein, the Parties agree
that each of them shall be entitled to injunctive relief, if necessary, in order
to prevent the other Party from willfully breaching its obligations under this
Agreement or to compel the other Party to perform its obligations under this
Agreement. Each Party acknowledges that in the event that it willfully breaches
its obligations under this Agreement, the harm suffered by the other Party would
not be adequately compensated by monetary damages and there would be no adequate
remedy at law for the first Party's willful breach or failure to perform and,
accordingly, the other Party shall be entitled to specific performance and
injunctive relief (in addition to any other remedies available at law or in
equity) specifically preventing any such willful breach and enforcing the
provisions not being performed hereunder.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

14

--------------------------------------------------------------------------------



8.8Counterparts

This Agreement may be executed by facsimile and/or in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument.

8.9Enforcement Under the Telesat Agreement.

The Parties hereby acknowledge that all rights and entitlements of Customer set
forth under this Agreement are derivative of the rights Echostar obtained from
Telesat under the Telesat Agreement. EchoStar hereby agrees to enforce and
pursue such rights and entitlements on behalf of, and for the benefit of
Customer, at Customer's direction.

8.10Certain Actions Under the Telesat Agreement.

During the Full Term, EchoStar agrees that it will not *** the Telesat Agreement
or any of its rights or obligations thereunder, or *** without in either case
obtaining the prior written consent of Customer (which consent may be withheld
in Customer's sole and absolute discretion for any reason or no reason). During
the Full Term, EchoStar agrees *** without Customer's prior written consent
(which consent may be withheld in Customer's sole and absolute discretion for
any reason or no reason). During the Full Term, EchoStar agrees to *** with
respect to the Telesat Agreement, and EchoStar further agrees not to take any
action, or refrain from taking any action, under the Telesat Agreement that
would *** without Customer's prior written consent (which consent may be
withheld in Customer's sole and absolute discretion for any reason or no
reason).

8.11***

8.12***

8.13***

8.14DISH Assumption.

If DISH becomes the prime obligor under the Service Agreement (as such term is
defined in the DISH-Telesat Letter), this Agreement shall ***

8.15***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

15

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF each of the parties hereto has duly executed this
Agreement under the hands of its proper officers duly authorized in that behalf
effective as of the Effective Date.

DISH NETWORK L.L.C.
By:
 
 


--------------------------------------------------------------------------------

Name:
Title:
ECHOSTAR CORPORATION
By:
 
  


--------------------------------------------------------------------------------

Name:
Title:

16

--------------------------------------------------------------------------------



SCHEDULE 1

Terms and Conditions
for Full Period Whole RF Channel Service
on the Nimiq 5 Satellite

(This is Schedule 1 to the Nimiq 5 Whole RF Channel Service Agreement between

ECHOSTAR CORPORATION.

and

DISH NETWORK L.L.C.

dated September 15, 2009)

17

--------------------------------------------------------------------------------







TERMS AND CONDITIONS
FOR FULL PERIOD WHOLE RF CHANNEL SERVICE ON THE NIMIQ 5 SATELLITE


A.GENERAL

This Schedule contains the terms and conditions which are applicable to the
subscription for Full Period Whole RF Channel Service from EchoStar. BY
ACCESSING SUCH SERVICE FROM ECHOSTAR YOU ARE AGREEING TO THESE TERMS AND
CONDITIONS WHICH INCLUDE CERTAIN DISCLAIMERS.

B.DEFINITIONS

As used in these Terms and Conditions, in addition to the capitalized terms
defined elsewhere in these Terms and Conditions, the following terms shall have
the following meanings:

***

"Affiliate" means with respect to any Person, any other Person directly or
indirectly (i) controlling, controlled by, or under common control with, such
Person, or (ii) owning more than 50% of any class of voting or equity securities
of such Person. A Person shall be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the other Person, whether through
the ownership of voting securities or voting interests, by contract or
otherwise;

"Bandwidth" means the frequency spectrum of a Channel;

"Business Day" means any day other than a Saturday, Sunday or a day on which
banking institutions in Toronto, Ontario or Montreal, Quebec are required or
authorized to be closed;

***

"Force Majeure" means any acts of God, meteors, fire (provided same is not
caused by negligence of EchoStar), flood, weather, sun outages; other
catastrophes *** and circumstances in the space environment, in each case over
which neither EchoStar nor Customer have control; national emergencies,
insurrections, riots, embargoes, wars, or strikes, lockouts, work stoppages or
other labour difficulties over which neither EchoStar nor Customer have control;

***

"Laws" means all valid, duly enacted or promulgated statutes, codes, ordinances,
decrees, rules, regulations, municipal by-laws, judicial or arbitral or
administrative or ministerial or departmental or regulatory judgments, orders,
decisions, rulings or awards, policies having the force of law or any provisions
of the foregoing, including general principles of common and civil law and
equity, binding on the Person referred to in the context in which such word is
used; and "Law" means any one of foregoing;

***

"Proprietary Information" means all information that is disclosed by either
EchoStar or Customer, including any technical specifications, system designs,
data or material which contains proprietary information and which is either:

1/    in written form clearly labeled as "Proprietary", "Confidential" or
similar designation; or

2/    if disclosed orally, is identified as confidential at the time of oral
disclosure;

***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

18

--------------------------------------------------------------------------------



"Service Agreement" means the service agreement entered into between the
Parties, the terms and conditions of which include the terms and conditions of
this Schedule, as such agreement may be amended, modified, supplemented,
restated or replaced from time to time;

***

Capitalized terms used in these Terms and Conditions and not otherwise defined
in these Terms and Conditions have the same meanings as in the Service
Agreement.

C.SERVICE ON NIMIQ 5 SATELLITE

1.Full Period Whole RF Channel Service ***

D.PAYMENT

1.Customer is responsible for the payment of *** monthly rates ***

2.Unless otherwise specified in the Service Agreement, Customer shall pay rates
for the Customer RF Channel Service ***

3.Non-recurring charges and any other amounts owing in connection with the
Customer RF Channel Service shall be paid ***

6.Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.
***

F.TAXES ***

The Parties acknowledge and agree that, to the best of their knowledge and
belief as of the Effective Date, Customer is not required by any Laws or any
Governmental Entity to deduct any amount as withholding tax from the amounts
owing by Customer to EchoStar pursuant to this Agreement.

G.CONDITIONS OF SERVICE

***

2.Force Majeure

Neither party shall be held liable or deemed to be in default under the Service
Agreement, save and except with respect to Customer's obligation of payment for
services received, in the event of a Force Majeure. Each Party shall use
reasonable commercial efforts to remedy or resolve any Force Majeure claimed by
such Party. The foregoing notwithstanding, EchoStar shall provide Customer with
rebates for Interruptions in circumstances in which EchoStar is unable to
perform because of Force Majeure conditions, with the sole exception of Force
Majeure conditions listed in Section E.1 as Rebate Exceptions.

3.Termination

a)Customer may terminate a Customer RF Channel Service upon written notice to
EchoStar if during the Term there is a *** caused by a circumstance in which ***
is unable to perform its service obligation because of a Force Majeure event).
Notwithstanding the above, the following Interruptions shall not constitute
cause for termination: ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

19

--------------------------------------------------------------------------------



b)Additionally, Customer may terminate any and all Customer RF Channel Services
by giving EchoStar written notice thereof in the event:

1)EchoStar materially breaches this Agreement and fails to cure such breach (if
curable) within *** days after receipt of written notice thereof (except that,
if EchoStar fails to pay amounts due hereunder, such cure period shall be
reduced to ***; or

2)EchoStar or Telesat shall

A/become insolvent or generally not pay its debts as such debts become due; or

B/admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or

C/institute or have instituted against it any proceeding seeking: (x) to
adjudicate it bankrupt or insolvent, (y) any liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any Law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or (z) the entry of an order for relief or the appointment
of a receiver, trustee or other similar official for it or for any substantial
part of its assets, and in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of *** or any of the actions sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its assets) shall occur; or

D/take any corporate action to authorize any of the foregoing actions.

c)EchoStar may terminate any and all Customer RF Channel Services if:

i)Customer fails to pay any outstanding rates, licensing or other regulatory
fees or other charges due to EchoStar within *** of written notice from EchoStar
that payments to be made in accordance with Section D are overdue; or

ii)Customer or Telesat shall

1/become insolvent or generally not pay its debts as such debts become due; or

2/admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or

3/institute or have instituted against it any proceeding seeking: (x) to
adjudicate it bankrupt or insolvent, (y) any liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any Law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or (z) the entry of an order for relief or the appointment
of a receiver, trustee or other similar official for it or for any substantial
part of its assets, and in the case of any such proceeding instituted against it
(but not instituted by it), either, such proceeding shall remain undismissed or
unstayed for a period of *** or any of the actions sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its assets) shall occur; or

4/take any corporate action to authorize any of the foregoing actions.



***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

20

--------------------------------------------------------------------------------



d)If Customer terminates any Customer RF Channel Service other than in the
manner and in accordance with Section G.3 or Sections 2.1 or 4.2 of the Service
Agreement or if EchoStar terminates the Customer RF Channel Service in
accordance with Section G.3(c), then *** to be immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by Customer. *** such rights and remedies and commence such
legal action or proceedings as it, in its sole discretion, may deem expedient,
including the commencement of enforcement proceedings under any security granted
by Customer or any other Person in respect of the obligations of Customer to
EchoStar or any combination thereof, all without additional notice,
presentation, demand, protest, notice of dishonour, entering into of possession
of any property or any other action, notice of all of which Customer hereby
expressly waives. ***



H.GENERAL LIMITATIONS

1.RESERVED

2.***

EchoStar shall use its reasonable commercial efforts (and shall use reasonable
commercial efforts to cause Telesat) to schedule and conduct its activities
during periods of such interruptions, so as to minimize the duration of the
disruption to the use of the Customer RF Channel Services. ***

4.EchoStar does not represent or warrant that any Customer RF Channel Service or
Interim Satellite Rights will be capable of achieving any specific results in
Customer's business. Customer covenants and agrees that any and all express or
implied warranties or conditions with respect to any Interim Satellite Rights,
the Satellite Telecommunications System, the RF Channels, the Customer RF
Channel Services, or any part thereof, its condition, durability or suitability
for any particular use including warranties or conditions of merchantability or
fitness for any purpose or use, whether expressed or implied by contract, tort
(including negligence and strict liability), statute or other legal theory, are
expressly excluded and disclaimed. For the avoidance of doubt, nothing in this
Section H.4 is intended or shall be construed to limit Customer's rights and
remedies under Section G or Section E of these terms and conditions. ***

I.LIMITATION OF LIABILITY

1.Except for rebates that may be paid for *** officers, employees, or agents ***
shall not directly or indirectly be liable to *** for any losses, injuries,
damages or expenses, whether the basis of liability is breach of contract, tort
(including any negligence and strict liability), statute or any other legal
theory, arising out of the performance, non-performance or improper performance
of the ***

2.Notwithstanding anything else contained in the these terms and conditions
and/or the Service Agreement, except for the *** with respect to willful
misconduct, neither party shall be liable directly or indirectly to the other
party for any amounts (including any such amounts claimed by third parties)
representing loss of profits, loss of business, or indirect, special, exemplary,
incidental, consequential or punitive damages, whether foreseeable or not,
arising from the performance or non-performance or improper performance of the
Service Agreement, the Customer RF Channel Services *** either Party and/or
Telesat to perform or any other cause whatsoever, whether the basis of the
liability is breach of contract, tort (including negligence and strict
liability), statute or any other legal theory.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

21

--------------------------------------------------------------------------------



3.All rights, defences and immunities whatsoever available to a Party under the
Service Agreement shall also extend to such Party's employees and agents acting
in the course of or in connection with their employment or agency and for the
purpose of this Section I, ***

5. Customer shall indemnify and save harmless EchoStar, its directors, officers,
employees, and agents or any of them from and against:

a)losses, damages, costs, expenses or liabilities arising as a result of claims,
actions or proceedings alleging the infringement of any ***

b)losses, damages, costs, expenses, liabilities and claims arising out of an act
or omission of Customer, its directors, employees, agents, or contractors in
respect of the ***

c)subject to Section I.6, losses, damages, costs, expenses, liabilities and
claims arising out of personal injury (including death) or property damage
caused by or to *** where ***

d)any and all claims costs, expenses, fines, penalties (including legal fees and
expert witness fees), liabilities and damages of any nature, arising from the
***

e)any and all claims of ***

provided that EchoStar gives Customer prompt written notice of any such claim,
and cooperates and provides, at Customer's expense, reasonable information and
assistance in connection with the defense and settlement of such claims; and
further provided that Customer's indemnification obligations shall not apply
with respect to claims, actions or proceedings arising out of or relating to
intellectual property rights relating solely to the Satellite and/or facilities
of EchoStar and/or Telesat, its or their agents and/or contractors which are
used to provide the Customer RF Channel Services. Customer will have sole
control of the settlement and defense of any such claims. ***

J.USE OF INFORMATION

1.Disclosure of Information

It is recognized that technical or other information may be disclosed by one
party to the other in the course of the activities contemplated by the Service
Agreement and that the disclosing party may desire to protect such information
against unrestricted use or disclosure to others. To provide protection for such
information, each party agrees to respect such proprietary and/or confidential
information in accordance with the provisions of this Section J. Each Party's
obligation to hold information in confidence will be satisfied if it exercises
the same care with respect to such information as it would exercise to preserve
the confidentiality of its own similar information.

2.Confidentiality

All Proprietary Information shall be held in confidence by the recipient party
throughout the Term and for a period of *** from the expiration of the Term.
During the Term of the non-disclosure obligations, Proprietary Information shall
not be disclosed or circulated to any Person except the recipient's employees
who have such need to know in the performance of their obligations under the
Service Agreement. Neither Party nor any of their respective employees shall
disclose or use such Proprietary Information for any purpose other than
fulfilling its obligations under the Service Agreement without first obtaining
the other Party's written consent with respect thereto ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

22

--------------------------------------------------------------------------------



3.Exceptions

Notwithstanding the above but subject to Section J.4, no Party shall be liable
for disclosure of any such Proprietary Information if the same:

a)is now or hereafter becomes available to the public other than by way of
disclosure by the recipient party or any affiliate thereof; or

b)can be demonstrated to be actually known by the recipient Party prior to being
obtained from the disclosing Party; or

c)becomes available from other sources through no fault of the recipient Party
and such other sources are not bound by similar non-disclosure restrictions; or

d)was disclosed with, and in accordance with the terms of prior written approval
of the Party claiming proprietary rights; or

e)is independently developed by the recipient Party without any reference to any
Proprietary Information; or

f)is required by Law.

***

4.Compelled Disclosure

In the event that a receiving Party becomes legally compelled to disclose
Proprietary information, including but not limited to the requirements imposed
by any stock exchange, such Party will, to the extent practicable under the
circumstances, provide the disclosing Party with written notice thereof so that
the disclosing Party may seek a protective order or other appropriate remedy. In
any such event, the receiving Party will disclose only such information as is
legally required and will exercise reasonable efforts to obtain proprietary
treatment of any Proprietary Information being disclosed.

5.Publicity

Neither Party shall issue a news release (or otherwise publicize) or use in
promotional material in any manner this Agreement or the services to be provided
pursuant to this Agreement without the express written approval (which shall not
be unreasonably withheld) of the other Party, obtained in advance. Each request
for approval hereunder shall be submitted in writing to the representative
designated in writing; and approval, in each instance, shall be effective only
if in writing and signed by said representative. Nothing herein shall prevent
either Party from providing: (i) Industry Canada, the FCC, or any other
governmental agency, information concerning this Agreement as required by law or
in response to a request for information by such governmental agency; or (ii) in
documents required to be filed with applicable securities regulators,
information concerning this Agreement as required by law or in response to a
request for information by such governmental agency.

6.Injunctive Relief

The Parties agree that, in the event of a breach or threatened breach of the
terms of these non-disclosure obligations, the disclosing Party shall be
entitled to an injunction prohibiting any such breach. The receiving Party
acknowledges that in the event that it breaches the terms of these
non-disclosure obligations, the harm suffered by the disclosing Party may not be
adequately compensated by monetary damages and there would be no adequate remedy
at Law for the receiving Party's breach of these non-disclosure obligations and,
accordingly, the disclosing Party shall be entitled to a court injunction in
addition to any other remedies available at law or in equity specifically
enforcing the non-disclosure provisions herein.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

23

--------------------------------------------------------------------------------



7.Rights to Information

It is expressly understood by the Parties hereto that, except for the right to
use Proprietary Information for the purposes contemplated herein, neither Party
has granted to the other Party any other rights whatsoever in such information.
In no case shall either Party acquire any ownership rights and/or proprietary
interest in the other Party's Proprietary Information.

Upon expiration or termination of the Service Agreement, or any other time, all
Proprietary Information in the possession of a Party shall, if requested in
writing by the Party that disclosed such information, be either returned to the
disclosing Party or, at the receiving Party's option, destroyed provided
certification of destruction is provided. In all events, the receiving Party may
retain a single copy of all Confidential Information, as an archive record of
the contents hereof, accessed solely in the event of a dispute between the
Parties concerning such contents.

K.GENERAL TERMS AND CONDITIONS

1.Non-Performance

Any delay or omission of EchoStar (or Customer) in the enforcement of any
provision of the Service Agreement shall not affect the right of EchoStar (or
Customer) thereafter to enforce the same provision. Nor shall the waiver by
EchoStar (or Customer) of any breach of any provision of the Service Agreement
be taken or held binding by Customer (or EchoStar), unless in writing, and such
waiver shall not be taken or held to be a waiver of any future breach of the
same provision or prejudice the enforcement of any other provision.

2.RESERVED

3.Rights Cumulative

All rights and remedies of each of the Parties under the Service Agreement will
be cumulative, and the exercise of one or more rights or remedies will not
preclude the exercise of any other right or remedy available under the Service
Agreement or applicable Law.

The Parties agree that each of them shall be entitled to injunctive relief, if
necessary, in order to prevent the other Party from willfully breaching their
respective obligations under the Service Agreement or to compel the other Party
to perform its respective obligations under the Service Agreement. Each Party
acknowledges that in the event that it willfully breaches its obligations under
the Service Agreement, the harm suffered by the other Party would not be
adequately compensated by monetary damages and there would be no adequate remedy
at Law for the first Party's willful breach or failure to perform and,
accordingly, the other Party shall be entitled to specific performance and
injunctive relief (in addition to any other remedies available at law or in
equity) specifically preventing any such willful breach and enforcing the
provisions not being performed hereunder.

4.Joint Venture

The provision of service by EchoStar does not establish any joint undertaking,
joint venture or partnership with Customer or its agent, contractors, any other
persons, firms, corporation or entity providing service or facilities to
Customer.

24

--------------------------------------------------------------------------------



5.Time

Time is of the essence under the Service Agreement. If the last day permitted
for the giving of any notice or the performance of any act required or permitted
under the Service Agreement falls on a day which is not a Business Day, the time
for the giving of such notice or the performance of such act will be extended to
the next succeeding Business Day.

6.Further Actions

The Parties will execute and deliver to the other, from time to time during the
Term, for no additional consideration, such further certificates, instruments,
records, or other documents, assurances or things as may be reasonably necessary
to give full effect to the Service Agreement and to allow each party fully to
enjoy and exercise the rights accorded by it under the Service Agreement, if
such requested further action will not impose any expense or material additional
obligations on the Party from whom such further action is requested.

7.Severability

Any Article, Section, or Subsection of the Service Agreement or any other
provision of the Service Agreement which is, or becomes illegal, invalid or
unenforceable shall be severed from the Service Agreement and be ineffective to
the extent of such illegality, invalidity or unenforceability and shall not
affect or impair the remaining provisions hereof or thereof.

8.Purchase Order

Should the service to be furnished to Customer by EchoStar be made subject of an
order from Customer, the terms and conditions specified herein shall be deemed
to be the terms and conditions of such order and shall supersede and replace the
terms and conditions of any such order.

9.Resulting Contract

The terms and conditions contained in this Schedule, shall form part of and be
incorporated in any definitive contract or agreement entered into between the
parties for Full Period Whole RF Channel Services on the Nimiq 5 Satellite ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

25

--------------------------------------------------------------------------------



SCHEDULE 2

PERFORMANCE SPECIFICATIONS

***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

26

--------------------------------------------------------------------------------



SCHEDULE 3

AVAILABILITY OF *** RF CHANNELS

***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

27

--------------------------------------------------------------------------------



SCHEDULE 4

[Reserved]

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

28

--------------------------------------------------------------------------------



SCHEDULE 5

[Reserved]

29

--------------------------------------------------------------------------------



SCHEDULE 6

ACCESS REQUIREMENTS

***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

30

--------------------------------------------------------------------------------



SCHEDULE 7

DISH-TELESAT LETTER

***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

31

--------------------------------------------------------------------------------


